Exhibit 10.10

THE FIFTH THIRD BANCORP

NONQUALIFIED DEFERRED COMPENSATION PLAN

(as amended and restated effective as of January 1, 2009)



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

NONQUALIFIED DEFERRED COMPENSATION PLAN

(as amended and restated effective as of January 1, 2009)

ARTICLE I – INTRODUCTION AND SECTION 409A COMPLIANCE

 

1.1 Amendment and Restatement. Fifth Third Bancorp most recently amended and
restated The Fifth Third Bancorp Nonqualified Deferred Compensation Plan in its
entirety effective November 1, 2007. Fifth Third Bancorp hereby again amends and
restates the Plan effective January 1, 2009.

 

1.2 Transition Rules under Section 409A.

 

  (a) 2005 Payment Elections. In accordance with Paragraph 10.3, the Committee
allowed new payment elections under Article X in 2005 which, for purposes of
Article X, were treated as a Participant’s timely initial election under
Paragraph 10.2(a) and not as a change in election under Paragraph 10.2(c). Any
such election shall be administered by the Committee in its sole and absolute
discretion and in compliance with Internal Revenue Service Notice 2005-1 and any
other applicable legal authority.

 

  (b) 2007 and 2008 Payment Elections. In its discretion, the Committee may
allow a Participant who remains actively employed by an Employer to complete a
new payment election under Paragraph 10.1 by a date in 2007 or 2008 determined
by the Committee. The Committee may allow such an election on a case-by-case
basis in its discretion without being required to extend the opportunity to all
Participants. Any such election shall be treated as an initial election under
Paragraph 10.2(a) and not a change under Paragraph 10.2(c). Any such election
shall be administered by the Committee in compliance with Internal Revenue
Service Notice 2006-79 (for elections in 2007) and Notice 2007-86 (for elections
in 2008) and any other applicable legal authority.

 

  (c) 2007 Performance Based Restricted Stock Deferral. In accordance with
Paragraph 4.4, the Committee shall administer deferral elections with respect to
certain Performance Based Restricted Stock in 2007. Any such election shall be
administered by the Committee in its sole and absolute discretion and in
compliance with Internal Revenue Service Notice 2006-79 and any other applicable
legal authority.

 

  (d)

Required 2008 Payment Elections by Active Participants. A Participant who, as of
the first day of the Open Enrollment Period in 2008, is actively employed by an
Employer (i.e., has not had a Separation from Service) shall be required to
complete a new payment election under Paragraph 10.1 by a date in 2008
determined by the Committee. Any such election shall be treated as an initial



--------------------------------------------------------------------------------

  election under Paragraph 10.2(a) and not a change under Paragraph 10.2(c). If
such a Participant does not make a timely election in 2008 under this Paragraph
1.2(d), payment shall be made (consistent with Paragraph 10.2(b)) as of the
first business day of August of the Plan Year immediately following the Plan
Year in which the Separation from Service occurs in a single lump sum cash
distribution (except as provided in Paragraph 10.2(c) in the case of a valid
change in payment election). Any prior payment elections by such a Participant
shall have no force and effect.

ARTICLE II- DEFINITIONS

 

2.1 “Account” shall mean the account established by an Employer as a book
reserve to reflect the amounts credited to a Participant under this Plan. A
Participant’s Account under the Plan may include one or more of the following
subaccounts:

 

  (a) Deferred Compensation Account.

 

  (b) Matching Account.

 

  (c) Predecessor Plan Account.

 

  (d) Profit Sharing Account.

 

2.2 “Beneficiary” shall mean the person or persons entitled to receive the
distributions, if any, payable under the Plan upon or after a Participant’s
death, to such person or persons as such Participant’s Beneficiary. Each
Participant may designate a Beneficiary by filing the proper form with the
Committee. A Participant may designate one or more contingent Beneficiaries to
receive any distributions after the death of a prior Beneficiary. A designation
shall be effective upon said filing, provided that it is so filed during such
Participant’s lifetime, and may be changed from time to time by the Participant.

 

2.3 “ Claims Review Committee” shall mean the committee established by the
Committee for purposes of administering the claims and claim review procedures
under the Plan.

 

2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended at the
particular time applicable. A reference to a section of the Code shall include
said section and any comparable section or sections of any future legislation
that amends, supplements or supersedes said section.

 

2.5 “Committee” shall mean The Fifth Third Bank Pension, Profit Sharing and
Medical Plan Committee which is responsible for the administration of this Plan
in accordance with the provisions of the Plan as set forth in this document. A
reference to the Committee includes its delegate.

 

2.6

“ Compensation” shall mean the total base earnings plus variable compensation
(but excluding performance-based, additional cash compensation incentives) paid
by an

 

- 2 -



--------------------------------------------------------------------------------

  Employer to a Participant or which would otherwise be paid but for a deferral
election hereunder.

 

2.7 “Deferred Compensation Account” shall mean the account established by an
Employer as a book reserve to reflect the amounts deferred by a Participant
under Paragraphs 4.1 and 4.2, as adjusted by earnings (and losses) under Article
VIII and as reduced by distributions under Article X and Article XI.

 

2.8 “Effective Date” shall mean January 1, 2009.

 

2.9 “Employer” shall mean Fifth Third Bank, an Ohio Banking Corporation, and any
other subsidiary of Fifth Third Bancorp or any successor or assignee of any of
them.

 

2.10 “Executive” shall mean an employee of an Employer who is employed on a
full-time basis and who is a Bank President, Bank Executive Vice President, Bank
Senior Vice President or Bank Vice President.

 

2.11 “Grandfathered Participant” shall mean a Participant (other than an
individual who is a Participant under Paragraph 2.16(b)) whose service with all
Employers terminated prior to September 1, 1999.

 

2.12 “Key Employee” shall mean an employee of an Employer who is employed by an
Employer on a full-time basis and who is in Pay Band A, B, C, D, P or Q, as
determined by Fifth Third Bancorp.

 

2.13 “Master Profit Sharing Plan” shall mean The Fifth Third Bancorp Master
Profit Sharing Plan, as amended from time to time.

 

2.14 “Matching Account” shall mean the account established by an Employer as a
book reserve to reflect the amounts credited by an Employer as matching
contributions under Article V, as adjusted by earnings (and losses) under
Article VIII and as reduced by distributions under Article X and Article XI.

 

2.15 “Open Enrollment Period” shall mean such period no more than thirty
(30) days in length prescribed by the Committee, closing no later than the last
day of the Plan Year immediately preceding the Plan Year for which elections to
defer Compensation under Article IV are permitted.

 

2.16 “Participant” shall mean any of the following:

 

  (a) any Executive or Key Employee who satisfies the eligibility requirements
of Article III and who receives an allocation to his Account under Article IV,
Article V, or Article VI, as well as any former Executive or Key Employee who
has an Account under the Plan; or

 

  (b) any person who has a Predecessor Plan Account attributable to his
employment covered by a Predecessor Plan.

 

- 3 -



--------------------------------------------------------------------------------

2.17 “Performance Based Restricted Stock” shall mean common stock without par
value of Fifth Third Bancorp, granted under the 2004 Fifth Third Bancorp
Incentive Compensation Plan, or any successor plan, subject to the satisfaction
of specified performance goals, provided the grant is not includible in the
income of the recipient in the year of grant for federal income tax purposes
(and the recipient does not make an election under section 83(b) of the Code to
include the grant in income in the year of the grant).

 

2.18 “Plan” shall mean The Fifth Third Bancorp Nonqualified Deferred
Compensation Plan as described in this instrument, and as may be amended,
thereafter.

 

2.19 “Plan Year” shall mean the calendar year.

 

2.20 “Predecessor Plan” shall mean any other nonqualified deferred compensation
plan designated by the Committee. Each such Predecessor Plan was completely
amended and restated into this Plan.

 

2.21 “Predecessor Plan Account” shall mean an account established by the
Employer as a book reserve to reflect amounts credited hereunder with respect to
a Predecessor Plan, as adjusted by earnings (and losses) under Article VIII and
as reduced by distributions under Article X and Article XI. Previously, the Plan
maintained a Predecessor Plan Diversified Account separate from a Predecessor
Plan Stock Account to reflect differing investment rights. The Predecessor Plan
Account is the successor to each of these prior subaccounts now that the
investment rights no longer differ.

 

2.22 “Profit Sharing Account” shall mean the account established by an Employer
as a book reserve to reflect the amounts credited by an Employer as profit
sharing contributions under Article VI, as adjusted by earnings (and losses)
under Article VIII and as reduced by distributions under Article X and Article
XI.

 

2.23 “Qualified Executive” shall mean an employee of an Employer (a) who is an
Executive, (b) who was an Executive for the 2007 Plan Year, and (c) who had a
Compensation deferral election in effect under the Plan for the 2007 Plan Year
and thereafter. An individual meeting this criteria shall no longer be
considered a Qualified Executive if, at any time and for any reason (including
termination of employment and voluntary decision to cease deferring), he no
longer has a Compensation deferral election in effect.

 

2.24

“Separation from Service” means the termination of employment with all
Employers. Whether a termination of employment has occurred shall be determined
based on whether the facts and circumstances indicate that the Employer and
Participant reasonably anticipate that no further services would be performed
after a certain date or that the level of bona fide services would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed over the immediately preceding 36-month period (or the full period of
employment if the Participant has been employed by an Employer less than 36
months). A Participant is not treated as having terminated employment while he
is on military leave, sick leave or other bona fide leave of absence

 

- 4 -



--------------------------------------------------------------------------------

  if the period of such leave does not exceed six months, or if longer, so long
as the individual retains a right to reemployment under an applicable statute or
by contract. The determination of whether a Separation of Service has occurred
shall be based on applicable regulations and other applicable legal authority
under section 409A of the Code.

ARTICLE III– ELIGIBILITY AND PARTICIPATION

 

3.1 For Plan Years Before 2008. Eligibility and participation shall be
determined in accordance with this Paragraph 3.1 for Plan Years beginning before
January 1, 2008. Each individual who is an Executive on the first day of an Open
Enrollment Period:

 

  (a) may elect to defer Compensation for services performed during the ensuing
Plan Year to which the Open Enrollment Period relates, in accordance with
Article IV; and

 

  (b) shall be eligible for matching allocations under Article V and profit
sharing allocations under Article VI for the Plan Year in which such Open
Enrollment Period falls.

An individual who is not an Executive on the first day of an Open Enrollment
Period but who later becomes an Executive shall not be eligible to elect to
defer Compensation until the first day of the next Open Enrollment Period with
respect to which he is still an Executive (for the Plan Year to which such next
Open Enrollment Period relates); and he shall not be eligible for matching or
profit sharing allocations until the Plan Year containing the next Open
Enrollment Period as of the first day of which he is an Executive.

 

3.2 For Plan Year 2008. Eligibility and participation shall be determined in
accordance with this Paragraph 3.2 for the 2008 Plan Year. Each individual who,
on the first day of the Open Enrollment Period relating to the 2008 Plan Year,
is either a Key Employee or a Qualified Executive:

 

  (a) may elect to defer Compensation for services performed during the 2008
Plan Year, in accordance with Article IV; and

 

  (b) shall be eligible for matching allocations under Article V and profit
sharing allocations under Article VI for the Plan Year in which such Open
Enrollment Period falls.

An individual who is not a Key Employee or a Qualified Executive on the first
day of an Open Enrollment Period but who later becomes a Key Employee shall not
be eligible to defer Compensation until the first day of the next Open
Enrollment Period with respect to which he is still a Key Employee (for the Plan
Year to which such next Open Enrollment Period relates); and he shall not be
eligible for matching or profit sharing allocations until the Plan Year
containing

 

- 5 -



--------------------------------------------------------------------------------

the next Open Enrollment Period as of the first day of which he is a Key
Employee.

A Qualified Executive’s eligibility for matching allocations under Article V and
profit sharing allocations under Article VI may be limited to the amount his
allocations under the Master Profit Sharing Plan are reduced by reason of his
Compensation deferrals under this Plan.

 

3.3 For Plan Years 2009 and Later. Eligibility and participation shall be
determined in accordance with this Paragraph 3.3 for Plan Years beginning on or
after January 1, 2009. Each individual who, on the first day of an Open
Enrollment Period relating to the 2009 Plan Year or a later Plan Year, is either
a Key Employee or a Qualified Executive:

 

  (a) may elect to defer Compensation for services performed during the ensuing
Plan Year to which the Open Enrollment Period relates, in accordance with
Article IV; and

 

  (b) shall be eligible for matching allocations under Article V and profit
sharing allocations under Article VI for the ensuing Plan Year to which such
Open Enrollment Period relates.

An individual who is not a Key Employee or a Qualified Executive on the first
day of an Open Enrollment Period but who later becomes a Key Employee shall not
be eligible to defer Compensation until the first day of the next Open
Enrollment Period with respect to which he is still a Key Employee (for the Plan
Year to which such next Open Enrollment Period relates); and he shall not be
eligible for matching or profit sharing allocations until the Plan Year
following the next Open Enrollment Period as of the first day of which he is a
Key Employee.

A Qualified Executive’s eligibility for matching allocations under Article V and
profit sharing allocations under Article VI may be limited to the amount his
allocations under the Master Profit Sharing Plan are reduced by reason of his
Compensation deferrals under this Plan.

 

3.4 Eligibility for Deferral of Performance Based Restricted Stock. If the
Committee allows a Key Employee to make a deferral election during an Open
Enrollment Period with respect to Performance Based Restricted Stock granted
during the ensuing Plan Year, as provided in Paragraph 4.2(a)(i), a Key Employee
would be eligible to make such a deferral election only if he is a Key Employee
on the first day of the applicable Open Enrollment Period. If the Committee
allows a Key Employee to make a deferral election during an election period it
establishes during the year of the grant of Performance Based Restricted Stock,
as provided in Paragraph 4.2(a)(ii), a Key Employee could be eligible to make
such a deferral election only if he is a Key Employee on the first day of the
applicable election period established by the Committee.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE IV - ELECTION TO DEFER COMPENSATION OR RESTRICTED STOCK

 

4.1 Compensation Deferral

 

  (a) Compensation Deferral. Each Key Employee and Qualified Executive
(Executive, for Plan Years before 2008) eligible under Article III may elect to
have a portion of his Compensation for services performed during a Plan Year
deferred and credited with earnings in accordance with the terms and conditions
of the Plan. The amount of Compensation deferred for any Plan Year by a
Participant may not reduce the amount of base pay such Participant receives in a
Plan Year below $50,000.

 

  (b)

Implementation. The Compensation otherwise payable to the Participant during the
Plan Year shall be reduced by the amount of the Participant’s election under
this Paragraph 4.1. Such amounts shall be credited to the Participant’s Deferred
Compensation Account at the time his Compensation is so reduced. For purposes of
this Paragraph 4.1, base earnings payable after December 31st solely for
services performed during the final payroll period containing such
December 31st, shall be treated as Compensation for services performed in the
subsequent taxable year in which the payment is made.

 

4.2 Performance Based Restricted Stock Deferral.

 

  (a) Deferral of Performance Based Restricted Stock.

 

  (i) During Open Enrollment. The Committee may allow each Key Employee eligible
under Article III to elect to have all (and not less than all) eligible
Performance Based Restricted Stock granted to him during the ensuing Plan Year
to which an Open Enrollment Period relates to be deferred and credited with
earnings in accordance with the terms and conditions of the Plan.

 

  (ii) During Year of Grant. With respect to Performance Based Restricted Stock
meeting the requirements of Paragraph 4.2(b)(ii) below, the Committee may allow
each Key Employee to elect to have all (and not less than all) eligible
Performance Based Restricted Stock granted to him during the Plan Year of the
grant to be deferred and credited with earnings in accordance with the terms and
conditions of the Plan. The Committee shall determine, the period within the
Plan Year of the grant, during which such a deferral election must be made
subject to the following:

 

  (A)

the election must be made on or before the 30th day after the grant; and

 

  (B)

the election must be made at least twelve (12) months in advance of the earliest
date at which the forfeiture restrictions could lapse. A condition will not be
treated as failing this requirement merely

 

- 7 -



--------------------------------------------------------------------------------

  because the Performance Based Restricted Stock becomes fully vested such that
there is no further requirement of services upon the death or disability (as
defined in applicable Treasury Regulations) of the Key Employee or upon a change
in control event (as defined in applicable Treasury Regulations). However, if
such death, disability or change in control event occurs before the end of
twelve (12) months of service, the deferral election shall not be given effect.

 

  (b) Eligible Performance Based Restricted Stock. Performance Based Restricted
Stock is eligible for deferral under (a)(i) above pursuant to an election during
the Open Enrollment Period if it meets one or both of the conditions in (i) and
(ii) below. Performance Based Restricted Stock is eligible for deferral under
(a)(ii) above pursuant to an election during the Plan Year of the grant only if
it meets the conditions in (ii) below.

 

  (i) The Performance Based Restricted Stock is granted solely for services
performed during the Plan Year in which the grant occurs or future services (but
not for any past services); or

 

  (ii) The Performance Based Restricted Stock is granted subject to a
requirement that the Key Employee continue to provide services for a period of
at least twelve (12) months from the date of the grant in order to avoid
forfeiture of such Performance Based Restricted Stock. A condition will not be
treated as failing this requirement merely because the Performance Based
Restricted Stock becomes fully vested such that there is no further requirement
of services upon the death or disability (as defined in applicable Treasury
Regulations) of the Key Employee or upon a change in control event (as defined
in applicable Treasury Regulations). However, if such death, disability or
change in control event occurs before the end of twelve (12) months of service,
the deferral election shall not be given effect.

 

  (c) Implementation. At such time as any eligible Performance Based Restricted
Stock subject to a deferral election becomes both earned and vested according to
the terms of the grant and plan under which it was granted, such Performance
Based Restricted Stock shall be deemed to be credited to the Participant’s
Deferred Compensation Account rather than being released in a taxable event to
the Key Employee. Performance Based Restricted Stock which is not earned or
which is forfeited shall not be deemed credited under this Plan.

 

  (d)

Deemed Investment in Fifth Third Stock Fund. Amounts credited to a Participant’s
Deferred Compensation Account pursuant to an election to defer Performance Based
Restricted Stock shall be credited with earnings (or losses) under Article VIII
as if invested in the Fifth Third Stock Fund. The other

 

- 8 -



--------------------------------------------------------------------------------

  investment benchmarks generally available under Article VIII are not available
for such amounts which must remain in the Fifth Third Stock Fund.

 

  (e) Dividends on Unvested Performance Based Restricted Stock. Any dividends
payable with respect to Performance Based Restricted Stock prior to such time as
the Performance Based Restricted Stock is earned or vested, shall not be
eligible for deferral hereunder.

 

4.3 Election Procedure. An eligible Key Employee or Qualified Executive
(Executive, for Plan Years before 2008) desiring to exercise an available
election under Paragraph 4.1 or 4.2 for a Plan Year shall notify the Committee
each Plan Year of his deferral election during the Open Enrollment Period or
other election period established by the Committee under Paragraph 4.2(a)(ii).
Such notice must be in writing, on a form provided by the Committee, and
delivered to the Committee during the applicable election period. A deferral
election shall be effective for the entire Plan Year (but not for any future
Plan Year) to which it relates and may not be modified or terminated for that
Plan Year. A deferral election with respect to Performance Based Restricted
Stock shall be effective for the entire grant regardless of the future year(s)
in which the forfeiture restrictions lapse; and an election with respect to such
grant may not be modified or terminated.

 

4.4 2007 Election to Defer Non-Vested Performance Based Restricted Stock. The
Committee may allow an individual who, on the first day of the Open Enrollment
Period falling in 2007 (relating to the 2008 Plan Year), is a Key Employee, to
elect to defer Performance Based Restricted Stock previously granted to him, in
accordance with the following provisions and Internal Revenue Service Notice
2006-79, Section 3.02. Any such deferral election must be completed by a date in
2007 determined by the Committee. Such a deferral election may be made and given
effect only with respect to Performance Based Restricted Stock which has always
been subject to a substantial risk of forfeiture (as defined for purposes of
section 409A of the Code) and which remains subject to a substantial risk of
forfeiture throughout 2007 (i.e., the substantial risk of forfeiture has not
lapsed and does not lapse in 2007). Such an election shall be treated as a valid
and timely election under Paragraph 4.2(a), and Paragraphs 4.2(c), (d) and
(e) (but not Paragraph 4.2(b)) shall apply.

ARTICLE V- MATCHING ALLOCATIONS

 

5.1 Matching Allocations. An Employer, in its discretion, may credit a matching
allocation to the Matching Account of any Key Employee or Qualified Executive
(Executive, for Plan Years before 2008) eligible under Article III it selects
provided:

 

  (a) he remains in the employment of an Employer as a Key Employee or Qualified
Executive (Executive, for Plan Years before 2008) (or is on an Employer-approved
leave of absence) on the date the Committee determines to credit the allocation;
and

 

- 9 -



--------------------------------------------------------------------------------

  (b) he either has a Compensation deferral election in effect under Paragraph
4.1 for the Plan Year, or has “Annual Compensation” (as defined in the Master
Profit Sharing Plan) in the corresponding Plan Year of that plan in excess of
the compensation limitation imposed by section 401(a)(17) of the Code.

The matching allocations for such selected Participants shall be determined by
the Employer and may vary for each such Participant. The amount of the matching
allocations as so determined under this paragraph shall be credited to the
Participants’ Matching Accounts as of the last day of the Plan Year, or at such
other time or times determined by the Committee.

ARTICLE VI- PROFIT SHARING ALLOCATIONS

 

6.1 Profit Sharing Allocations. An Employer, in its discretion, may credit a
profit sharing allocation to the Profit Sharing Account of any Key Employee or
Qualified Executive (Executive, for Plan Years before 2008) eligible under
Article III it selects for a Plan Year provided he remains in the employment of
an Employer as a Key Employee or Qualified Executive (Executive, for Plan Years
before 2008) (or is on an Employer-approved leave of absence) on the date the
Committee determines to credit the allocation.

The profit sharing allocations for such selected Participants shall be
determined by the Employer and may vary for each such Participant. The amount of
the profit sharing allocations as so determined under this paragraph shall be
credited to the Participants’ Profit Sharing Accounts as of the last day of the
Plan Year, or at such other time or times determined by the Committee.

ARTICLE VII- PARTICIPANT’S INTEREST

 

7.1 Unsecured Creditor. No Participant or his designated Beneficiary shall
acquire any property interest in his Account or any other assets of the Employer
or Fifth Third Bancorp, their rights being limited to receiving from the
Employer or Fifth Third Bancorp deferred payments as set forth in this Plan and
these rights are conditioned upon continued compliance with the terms and
conditions of this Plan. To the extent that any Participant or Beneficiary
acquires a right to receive benefits under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Employer or
Fifth Third Bancorp.

ARTICLE VIII- CREDITING OF EARNINGS

 

8.1 General. There shall be credited to the Account of each Participant an
additional amount of earnings (or losses) determined under this Article VIII.

 

8.2

Investment Elections. As provided in Paragraph 4.2(d), that part of a
Participant’s Account credited with deferred Performance Based Restricted Stock
shall be credited with earnings (or losses) as if invested in the Fifth Third
Stock Fund. Each Participant

 

- 10 -



--------------------------------------------------------------------------------

  shall elect to have earnings (or losses) credited to all other parts of his
Account from among various investment benchmarks the Committee determines to
establish for this purpose. One of such investment benchmarks shall be the Fifth
Third Stock Fund.

Such an election shall be made in such manner as the Committee shall direct.

The Committee may prescribe rules including rules which limit the frequency of
changes to elections, prescribe times for making elections, regulate the amount
or increment a Participant may allocate to a particular investment benchmark,
require or allow an election (or election change) to relate only to future
allocations, require an election to apply consistently to all subaccounts and
provide for the investment of an Account of a Participant who fails to make an
election.

 

8.3 Rate of Return Benchmarks. The Committee shall determine the rate of return
for the Fifth Third Stock Fund, as well as each of the other investment
benchmarks selected by the Committee under Paragraph 8.2 above.

 

8.4 Crediting. The Participant’s Account shall be increased or decreased as if
it had earned the rate of return corresponding to the Participant’s investment
election. The time and method of such crediting and the recordkeeping
methodologies used shall be determined in the sole and absolute discretion of
the Committee.

ARTICLE IX – VESTING

 

9.1 Vesting Provisions. A Participant’s rights to his Account (including each of
its subaccounts) shall be nonforfeitable at all times.

ARTICLE X- PLAN BENEFITS

 

10.1 Distributions.

 

  (a) Time and Form of Payment. In accordance with the election procedures in
Paragraph 10.2, a Participant may elect to have the amounts represented by the
Participant’s vested Account paid (or commence to be paid) as of the first
business day of August of the Plan Year immediately following the Plan Year in
which the Participant’s Separation from Service with all Employers occurs, or
the first business day of August of any subsequent year, but not later than the
first business day of August of the tenth Plan Year following the Plan Year in
which such Separation from Service occurs. In accordance with the election
procedures in Paragraph 10.2, a Participant may elect to have such amounts paid
in one of the following forms:

 

  (i) single lump sum distribution; or

 

- 11 -



--------------------------------------------------------------------------------

  (ii) substantially equal annual installments, the last payment of which is no
later than the first business day of August of the tenth Plan Year following the
Plan Year in which such Separation from Service occurs.

If installment payments are in effect, the Participant’s Account shall continue
to be credited with earnings (or losses) under Article VIII until fully paid.

Notwithstanding the foregoing or Paragraph 10.3(a), (b) or (c), effective
December 31, 2005, in the event the Participant’s vested Account does not exceed
$25,000 as of any December 31st after the Participant has a Separation from
Service, then any payment election by a Participant shall be disregarded. In
such a case, the vested Account (or remaining balance thereof) shall be paid in
a single lump sum distribution as of the first business day of August following
such December 31st (even if such vested Account exceeds $25,000 at that time).

 

  (b) Medium of Payment. The payment as a lump sum or installments under
(a) above or 10.3 shall be in cash. Previously, the Plan provided for payment in
common stock of Fifth Third Bancorp, and election forms used under the Plan
referenced payment in such stock. References to payment in stock on such forms
shall be disregarded, and payments shall be in cash.

 

10.2 Election Procedures.

 

  (a) A Participant who wishes to make an initial election referred to in
Paragraph 10.1 must do so within the first Open Enrollment Period applicable to
him under Article III, or, if earlier, within such other election period
applicable to him established by the Committee under Paragraph 4.2(a)(ii).

Any such election shall be effective immediately.

As provided in Paragraph 1.2, a payment election before 2009 under Internal
Revenue Service Notice 2005-1, 2006-79 or 2007-86 shall be considered a timely
initial election.

 

  (b) If a Participant does not make a timely initial election concerning the
commencement date and payment schedule of benefits under Paragraph 10.2(a),
then, except as provided in (c) below, payment shall be made as of the first
business day of August of the Plan Year immediately following the Plan Year in
which the Separation from Service occurs in a single lump sum cash distribution.

 

  (c)

A Participant may make or change an election after the deadline established in
(a) above at any time in order to defer payment for a period of not less than
five years from the date payment would otherwise begin (but not to accelerate
any payment). Payment shall be made in accordance with any such election only if
the Participant has a Separation from Service at least one year following the
date of the election. Otherwise, the payment shall be made in accordance with
the

 

- 12 -



--------------------------------------------------------------------------------

  election (if any) in effect immediately prior to the changed election, or in
accordance with (b) above if no such election is in effect.

 

  (d) Elections shall be made in writing on a form provided by the Committee and
shall be made in accordance with the rules established by the Committee.

 

10.3 Transition Rules.

 

  (a)

Grandfathered Participants. A Grandfathered Participant shall be paid in cash in
accordance with the payment provisions under the Plan or election (whichever is
controlling) in effect immediately prior to September 1, 1999. In the event the
Participant’s vested Account does not exceed $25,000 as of any December 31st,
then any payment election by a Participant shall be disregarded. In such a case,
the vested Account (or remaining balance thereof) shall be paid in a single lump
sum cash distribution as of the first business day of August following such
December 31st (even if such vested Account exceeds $25,000 at that time).

 

  (b)

Participants in Pay Status in 2005. A Participant (who is not a Grandfathered
Participant) who has commenced receiving installment payments in 2005 or
earlier, shall continue to receive such payments in accordance with the payment
provisions under the Plan or election (whichever is controlling) in effect prior
to the Effective Date provided that the value of his vested Account as of a date
in 2005 determined by the Committee is greater than $10,000. If the value of
such a Participant’s vested Account as of such date is not greater than $10,000,
then he shall receive a single lump sum distribution of his entire vested
Account in 2005. Effective December 31, 2005, in the event the Participant’s
vested Account does not exceed $25,000 as of any December 31st, then any payment
election by a Participant shall be disregarded. In such a case, the vested
Account (or remaining balance thereof) shall be paid in a single lump sum
distribution as of the first business day of August following such December 31st
(even if such vested Account exceeds $25,000 at that time).

 

  (c)

Terminated Participants Not in Pay Status in 2005. A Participant (who is not a
Grandfathered Participant) who has separated from service in 2005 or earlier,
but who, as of a date in 2005 determined by the Committee, has not received or
commenced receiving payments of his vested Account, shall be subject to the
payment provisions of Paragraph 10.1, and any prior payment elections shall be
of no force or effect. As provided in Paragraph 1.2, such a Participant had the
opportunity to complete a new election by a date in 2005 determined by the
Committee. Such a Participant who did not properly complete and return such an
election by such date received a single lump sum distribution of his entire
vested Account as of August 1, 2006. Notwithstanding the foregoing, if such a
Participant’s vested Account as of a date in 2005 determined by the Committee
was not greater than $10,000, then he received a single lump sum distribution of
his entire vested Account in 2005. Effective December 31, 2005, in the event the
Participant’s vested Account does not exceed $25,000 as of any December 31st,

 

- 13 -



--------------------------------------------------------------------------------

  then any payment election shall be disregarded. In such a case, the vested
Account (or remaining balance thereof) shall be paid in a single lump sum
distribution as of the first business day of August following such December 31st
(even if such vested Account exceeds $25,000 at that time).

 

  (d) 2005 Payment Elections by Participants Actively Employed. A Participant
who remains employed by an Employer as of a date in 2005 determined by the
Committee shall be subject to the payment provisions of Paragraph 10.1 and any
prior elections shall be of no force or effect. As provided in Paragraph 1.2,
such a Participant had the opportunity to complete a new election by a date in
2005 determined by the Committee. Any such election shall be treated as an
initial election under Paragraph 10.2(a). Such a Participant who does not make a
timely election shall be treated the same as provided for in Paragraph 10.2(b)
and 10.2(c) for Participants who do not make timely initial elections.

 

10.4 Facility of Payment. A payment required to be made hereunder on or as of a
specified date may be made in a reasonable period after such date for
administrative convenience, provided the payment is made in the same taxable
year as the specified date.

ARTICLE XI - DEATH

 

11.1 If a Participant dies before commencing payment of the amounts represented
by the Participant’s Account, then the Participant’s Account shall be paid to
the Participant’s Beneficiary in a single lump sum cash distribution, as soon as
reasonably possible after the Committee is notified of the Participant’s death
and in all events not more than ninety (90) days following the Participant’s
death. Neither the Participant nor the Beneficiary shall have the right to
designate the taxable year of the payment. If the Participant has already
commenced receiving the amounts represented by the Participant’s Account in the
installment payment form, the installment payments shall continue to be paid to
the Participant’s Beneficiary in cash.

ARTICLE XII - NON-ASSIGNABLE/NON-ATTACHMENT

 

12.1 Except as required by law, no right of the Participant or designated
Beneficiary to receive payments under this Plan shall be subject to
anticipation, commutation, alienation, sale, assignment, encumbrance, charge,
pledge, or hypothecation or to execution, attachment, levy or similar process or
assignment by operation of law and any attempt, voluntary or involuntary, to
effect any such action shall be null and void and of no effect.

ARTICLE XIII - ADMINISTRATION

 

13.1 Administration. In addition to the powers which are expressly provided in
the Plan, the Committee shall have the power and authority in its sole, absolute
and uncontrolled discretion to control and manage the operation and
administration of the Plan and shall

 

- 14 -



--------------------------------------------------------------------------------

  have all powers necessary to accomplish these purposes including, but not
limited to the following:

 

  (a) the power to determine who is a Participant;

 

  (b) the power to determine allocations, balances, and nonforfeitable
percentages with respect to Participant’s Accounts;

 

  (c) the power to determine when, to whom, in what amount, and in what form
distributions are to be made; and

 

  (d) such powers as are necessary, appropriate or desirable to enable it to
perform its responsibilities, including the power to interpret the Plan,
establish rules, regulations and forms with respect thereto.

Benefits under this Plan will be paid only if the Committee decides in its
discretion that the applicant is entitled to them.

 

13.2 409A of the Code. This Plan is intended to satisfy the applicable
requirements of section 409A of the Code and shall be interpreted accordingly.

ARTICLE XIV - CONSOLIDATION OR MERGER

 

14.1 In the event that Fifth Third Bancorp or any entity (resulting from any
merger or consolidation or which shall be a purchaser or transferee so referred
to), shall at any time be merged or consolidated into or with any other entity
or entities, or in the event that substantially all of the assets of Fifth Third
Bancorp or any such entity shall be sold or otherwise transferred to another
entity, the provisions of this Plan shall be binding upon and shall inure to the
benefit of the continuing entity or the entity resulting from such merger or
consolidation or the entity to which such assets shall be sold or transferred.
Except as provided in the preceding sentence, this Plan shall not be assignable
by Fifth Third Bancorp or by any entity referred to in such preceding sentence.

ARTICLE XV - AMENDMENT OR TERMINATION

 

15.1

Amendment. Fifth Third Bancorp reserves the right to amend the Plan. Any
amendment of the Plan shall be by action of the Committee or by the Chairman of
the Committee. If an amendment is being made by said Committee, it must be
approved by a majority of the members of the Committee as constituted at the
time of adoption of the amendment. Any amendment may be given retroactive effect
as determined by said Committee or Chairman. Any amendment may, without
limitation, (a) affect a Participant whether or not vested, employed or in pay
status, and (b) affect or modify Participant elections and payment methods. An
amendment may be evidenced in such manner as said Committee or Chairman shall
determine. If the amendment is approved by said Committee, such evidence may
include (but shall not be limited to) a written resolution signed by a

 

- 15 -



--------------------------------------------------------------------------------

  majority of the members of the Committee or minutes of a meeting of the
Committee reflecting approval by a majority of the members.

 

15.2 Termination. Fifth Third Bancorp reserves the right to terminate the Plan.
Any termination of the Plan shall be by action of the Committee. Any termination
must be approved by a majority of the members of said Committee as constituted
at the time of adoption of the termination; and any such termination may be
given retroactive effect as determined by said Committee. Any termination may,
without limitation, (a) affect a Participant whether or not vested, employed or
in pay status, and (b) affect or modify Participant elections and payment
methods. A termination may be evidenced in such manner as said Committee shall
determine, and such evidence may include (but shall not be limited to) a written
resolution signed by a majority of the members of the Committee or minutes of a
meeting of the Committee reflecting approval by a majority of the members.

ARTICLE XVI - CLAIMS

 

16.1 Initial Claims Procedure.

 

  (a) Claim. In order to present a complaint regarding the nonpayment of a Plan
benefit or a portion thereof (a “Claim”), a Participant or Beneficiary under the
Plan (a “Claimant”) or his duly authorized representative must file such Claim
by mailing or delivering a writing stating such Claim to the department,
officer, or Employee responsible for employee benefit matters of the Employer.
Upon such receipt of a Claim, the Claims Review Committee shall furnish to the
Claimant a written acknowledgment which shall inform such Claimant of the time
limit set forth in (b)(i) below and of the effect, pursuant to (b)(iii) below,
of failure to decide the Claim within such time limit.

 

  (b) Initial Decision.

 

  (i) Time Limit. The Claims Review Committee shall decide upon a Claim within a
reasonable period of time after receipt of such Claim; provided, however, that
such period shall in no event exceed 90 days, unless special circumstances
require an extension of time for processing. If such an extension of time for
processing is required, then the Claimant shall, prior to the termination of the
initial 90-day period, be furnished a written notice indicating such special
circumstances and the date by which the Claims Review Committee expects to
render a decision. In no event shall an extension exceed a period of 90 days
from the end of the initial period.

 

  (ii) Notice of Denial. If the Claim is wholly or partially denied, then the
Claims Review Committee shall furnish to the Claimant, within the time limit
applicable under (i) above, a written notice setting forth in a manner
calculated to be understood by the Claimant:

 

- 16 -



--------------------------------------------------------------------------------

  (A) the specific reason or reasons for such denial;

 

  (B) specific reference to the pertinent Plan provisions on which such denial
is based;

 

  (C) a description of any additional material or information necessary for such
Claimant to perfect his Claim and an explanation of why such material or
information is necessary; and

 

  (D) appropriate information as to the steps to be taken if such Claimant
wishes to submit his Claim for review pursuant to Paragraph 16.2, including
notice of the time limits set forth in subsection 16.2(b)(ii).

 

  (iii) Deemed Denial for Purposes of Review. If a Claim is not granted and if,
despite the provisions of (i) and (ii) above, notice of the denial of a Claim is
not furnished within the time limit applicable under (i) above, then the
Claimant may deem such Claim denied and may request a review of such deemed
denial pursuant to the provisions of Paragraph 16.2.

 

16.2 Claim Review Procedure.

 

  (a) Claimant’s Rights. If a Claim is wholly or partially denied under
Paragraph 16.1, then the Claimant or his duly authorized representative shall
have the following rights:

 

  (i) to obtain, subject to (b) below, a full and fair review by the Claims
Review Committee;

 

  (ii) to review pertinent documents; and

 

  (iii) to submit issues and comments in writing.

 

  (b) Request for Review.

 

  (i) Filing. To obtain a review pursuant to (a) above, a Claimant entitled to
such a review or his duly authorized representative shall, subject to
(ii) below, mail or deliver a written request for such a review (a “Request for
Review”) to the department, officer, or Employee responsible for employee
benefit matters of the Employer.

 

  (ii) Time Limits for Requesting a Review. A Request for Review must be mailed
or delivered within 60 days after receipt by the Claimant of written notice of
the denial of the Claim.

 

  (iii)

Acknowledgment. Upon such receipt of a Request for Review, the Claims Review
Committee shall furnish to the Claimant a written

 

- 17 -



--------------------------------------------------------------------------------

  acknowledgment which shall inform such Claimant of the time limit set forth in
(c)(i) below and of the effect, pursuant to (c)(iii) below, of failure to
furnish a decision on review within such time limit.

 

  (c) Decision on Review.

 

  (i) Time Limit.

 

  (A) General. If, pursuant to (b) above, a review is requested, then, except as
otherwise provided in (B) below, the Claims Review Committee or its delegate
(but only if such delegate has been given the authority to make a final decision
on the Claim) shall make a decision promptly and no later than 60 days after
receipt of the Request for Review; except that, if special circumstances require
an extension of time for processing, then the decision shall be made as soon as
possible but not later than 120 days after receipt of the Request for Review.
The Claims Review Committee must furnish the Claimant written notice of any
extension prior to its commencement.

 

  (B) Regularly Scheduled Meetings. Anything to the contrary in (A) above
notwithstanding, if the Claims Review Committee holds regularly scheduled
meetings at least quarterly, then its decision on review shall be made no later
than the date of the meeting which immediately follows the receipt of the
Request for Review; provided, however, if such Request for Review is received
within 30 days preceding the date of such meeting, then such decision on review
shall be made no later than the date of the second meeting which follows such
receipt; and provided further that, if special circumstances require a further
extension of time for processing, and if the Claimant is furnished written
notice of such extension prior to its commencement, then such decision on review
shall be rendered no later than the third meeting which follows such receipt.

 

  (ii) Notice of Decision. The Claims Review Committee or its delegate shall
furnish to the Claimant, within the time limit applicable under (i) above, a
written notice setting forth in a manner calculated to be understood by the
Claimant:

 

  (A) the specific reason or reasons for the decision on review;

 

  (B) specific reference to the pertinent Plan provisions on which the decision
on review is based;

 

- 18 -



--------------------------------------------------------------------------------

  (C) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the Claimant’s claim for benefits; and

 

  (D) a statement of the Claimant’s right to bring an action under section
502(a) of the Employee Retirement Income Security Act of 1974.

 

  (iii) Deemed Denial. If, despite the provisions of (i) and (ii) above, the
decision on review is not furnished within the time limit applicable under
(i) above, then the Claimant shall be deemed to have exhausted his remedies
under the Plan and he may deem the Claim to have been denied on review.

The Claims Review Committee shall have the sole, absolute and uncontrolled
discretion to decide all claims under the initial claims procedure and under the
claims review procedure, and its decisions shall be binding on all parties.

 

16.3 Required Exhaustion of Administrative Remedies. Before a Participant may
file a lawsuit regarding the Plan or benefits under the Plan, the Participant
must first use the Initial Claims Procedure and the Claim Review Procedure
(including the requirement of a timely request for review) described above.

ARTICLE XVII - MISCELLANEOUS

 

17.1 No Enlargement of Employment Rights. Neither this Plan, nor any action of
Fifth Third Bancorp, an Employer or the Committee, nor any election to defer
Compensation hereunder shall be held or construed to confer on any person any
legal right to be continued as an employee of Fifth Third Bancorp, or any
Employer.

 

17.2 Withholdings. Fifth Third Bancorp and the Participant’s Employer shall have
the right to deduct from a Participant’s Account and/or any payments due a
Participant or Beneficiary under the Plan any and all taxes determined by the
Committee to be applicable with respect to such benefits. In the discretion of
the Committee, Fifth Third Bancorp and the Participant’s Employer may accept
payment by the Participant (or Beneficiary) of the amount of any applicable
taxes in lieu of deducting such amount from the Participant’s Account or
payments due under the Plan.

 

17.3

Entire Agreement. This Plan document constitutes the entire agreement between
the Employer and any Participant (or Beneficiary), and supersedes all other
prior agreements, undertakings, both written and oral, with respect to the
subject matter hereof. This Plan document may not be amended orally or by any
course or purported course of dealing,

 

- 19 -



--------------------------------------------------------------------------------

  but only by an amendment in accordance with Paragraph 15.1 specifically
identified within its text as a Plan amendment. Written communications and
descriptions not specifically identified within their text as amendments, shall
not constitute amendments and shall have no interpretive or controlling effect
on the interpretation of this Plan. Oral communications shall not constitute
amendments and shall have no interpretation or controlling effect on the
interpretation of this Plan.

 

17.4 No Guarantee of Tax Consequences. The Participant (or Beneficiary) shall be
responsible for all taxes with respect to his benefit hereunder. Neither Fifth
Third Bancorp nor any Employer guarantees any particular tax consequences. This
includes, without limitation, any taxes, interest or penalties imposed by, or
with respect to, section 409A of the Code.

IN WITNESS WHEREOF, Fifth Third Bancorp has caused this Plan to be executed this
18th day of December, 2008.

 

FIFTH THIRD BANCORP By:   /s/ Nancy Phillips  

Nancy Phillips, Chairman of The Fifth

Third Bank Pension, Profit Sharing and

Medical Plan Committee

 

- 20 -